Johnson, J.
A careful study of the plaintiff’s exceptions and supporting arguments discloses neither prejudicial nor reversible error. For the reasons stated in the foregoing conclusions of Judge Preyer, who heard the case below, we think the judgment should be upheld: 20 C.J.S., Counties, Sec. 101 p. 898, note 83; 14 Am. Jur., Counties, Sec. 32. See also Suttle v. Doggett, 87 N.C. 203. As to the services performed by the County Auditor *661and Tax Supervisor, it is manifest that she was acting merely as agent of the defendant Tax Collector.
Affirmed.